DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 08/19/2021, with respect to claims 1-2, and 4-12, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  Regarding Rejections under 35 U.S.C. 103, and the argument, “receiving change command for changing a measurement condition, manually transmitted from a management device, a mobile terminal device, or an input device of the work machine is not disclosed in the cited art,” the Examiner respectfully disagrees.  Hasejima discloses in paragraph 24, “an excavation machine performs an excavation operation based on input information from the operator.” Furthermore, based upon this disclosure in prior art Hasejima, the arguments of claims 4-10, for failure to establish a prima facie rejection of obviousness, are moot.
	It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established.
The term “manually transmitted” in claims 1 and 12 is a relative term which renders the claim indefinite.  The term “manually transmitted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person or manufacturer defines as “manually transmitted”, a second person or manufacturer may not and therefore the claim is not clear. The term “manually transmitted” as used in the claims, can be interpreted as manual input of an operator to an input device such as a keyboard or graphic user interface which is then transmitted “from a management device, a mobile terminal device, or an input device of the work machine” to the “changing unit.” Furthermore, the term “manually transmitted” as used in the claims, can be interpreted as an operator physically transporting (i.e. transmitting) the “change command” data, by means of a memory storage device or the like, “from a management device, a mobile terminal device, or an input device of the work machine” to “the changing unit.” 
The claim(s) has/have been interpreted as best understood by the Examiner.
The dependent claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HASEJIMA et al., US 20160094806, herein further known as Hasejima, in view of KOCHI, US 20030004645, herein further known as Kochi.
Regarding claim 1, Hasejima discloses a shape measurement system (paragraph 13, also paragraph 24, external recognition apparatus) comprising: a target detection unit (paragraph 26, a stereo camera, a three dimensional laser radar, or the like), attached to a work machine (claim 4), configured to detect a target (paragraph 7, recognize an excavation substance on a plane surface) in a periphery of the work machine  (paragraph 7 performing excavation of the excavation substance, see also at least FIG. 1 and FIG 3); a calculation unit (paragraph 32) configured to obtain shape information (paragraph 32, information of a parallax which information is acquired from the parallax image memory) indicating a three-dimensional shape (paragraph [0004]) of the target (paragraph 7, recognize an excavation substance on a plane surface), by using a detection result detected by the target detection unit (paragraph 32, AND paragraph 25, the external recognition apparatus 20 includes a three-dimensional distance measurement device 110, a plane surface estimation unit 111, and an excavation object region recognition unit 112, see also at least FIG. 1, AND paragraph 29-30, ; and a changing unit configured to change a measurement condition based on a change command for changing the measurement condition, wherein the changing unit is further configured to receive the change command manually transmitted (paragraph 24, input information from the operator) from a management device, a mobile terminal device (paragraph 4, remote control), or an input device of the work machine, the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit (paragraph 40, a method of the representative plane surface estimation unit by the stereo camera is illustrated in FIG. 8, the parallax image stored in the parallax image memory 217 includes parallax data 410 in each pixel, a parallax equal to or larger than a threshold (hereinafter, referred to as representative point of parallax) is plotted in a two-dimensional coordinate space 411 with the parallax image ordinate v as a vertical axis and a value of the parallax as a horizontal axis. The processing is performed in a whole range of the parallax image stored in the parallax image memory 217 (i.e. range for obtaining the shape information) and the two-dimensional coordinate space 411 is generated, see also at least FIG 5) 
However, Hasejima does not explicitly disclose a changing unit configured to change a measurement condition based on a change command for changing the measurement condition, wherein the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit, the calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region in a pair of captured images, based on the change command, and obtain the shape information of the target based on the changed range.
Kochi teaches a system, method and machine wherein a changing unit (paragraph 91, image processing section 230, see also at least FIG. 1) configured to change a measurement condition based on a change command for changing the measurement condition (paragraph 91, a changed area is extracted (i.e. change command) with the motion image processing section 230 by subtracting the image 1 from the image 2 (i.e. change of a measurement condition) (the measurement range is changing due to work performed by machine thus exposing target shape), wherein the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit, the calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region (see region in FIG. 10 and FIG. 11) in a pair of captured images (paragraph 13, image measurement and display device comprises a shape measuring section 350 for measuring shape data of an object from a pair of stereovision images of an object taken with an image taking section 220; an imaging position measuring section, corresponding to an automatic tracing type of surveying instrument 252 and a camera position taking section 250, for measuring the position where the image taking section 220 takes images of the object (i.e. measurement condition), see also at least FIG. 1)paragraph 91, matching of right and left images is carried out only for the changed area (R76), this matching process must be in real time, image correlation processing is carried out by the sequential residue analysis (SSDA) method, based on the change command (performed by the automatic tracing type of surveying instrument 252), and obtain the shape information of the target based on the changed range (paragraph 14, the information on the imaging position measured with the imaging position measuring sections .
Therefore, from the teaching of Kochi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to change a measurement condition used by the calculation unit at the time of obtaining the shape information in order to; reduce or eliminate finishing stakes which must be placed by the operator, reduce the time and many corrections when using finishing stakes, and reduce operator error caused by judging the difference between the taken image when comparing to the design drawing.	
Regarding Claim 2, the combination of Hasejima and Kochi disclose all of the limitations of claim 1 above.
Hasejima further discloses a system wherein attribute information about accuracy of a coordinate position of the target in the periphery of the work machine is added to the shape information (paragraph 32-34, the parallax image generation unit 215 creates a parallax image based on data in the left image memory 213 (i.e. shape information) and the right image memory 214 (i.e. shape information), or is an x coordinate on the right image stored in the right image memory 214 and jr is a y coordinate on the right image stored in the right image memory 214. As described above, by the images photographed by the stereo camera device 210, positions (X, Y, and Z) (i.e. coordinate position) of a subject on the three-dimensional space can be calculated AND paragraph 37, using a right image 340 which is an actually-photographed sight 300 photographed by the right image photographing unit 212 and which is stored in the right image memory 214 and a left image 341 which is photographed by the left image photographing 
Regarding Claim 11, the combination of Hasejima and Kochi disclose all of the limitations of claim 1 above.
Hasejima discloses further a system including a work machine (claim 4) comprising a shape measurement system (paragraph 13, also paragraph 24, external recognition apparatus).
Regarding Claim 12, the combination of Hasejima in view of Kochi disclose all elements of system of claim 12 and the methods of claim 12 are rejected under the same rationale as claim 1 above. 
Claims 4-8  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Hasejima and Kochi, in view of HIRAMATSU et al., US 20170139418, herein further known as Hiramatsu.
Regarding claim 4, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein in a case of a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range.
Hiramatsu teaches a system wherein in a case of a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range (paragraph 8, the sensitivity of the obstacle sensor 41 is adjusted by the sensitivity adjustment means 30b so that the sensitivity is high in the set work area (e.g. first range El) and low out of the set work area, see at least FIG. 2 and FIG. 4).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima wherein accuracy of the coordinate position of the target in the periphery of the work machine is high so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened at the time of low speed traveling.
Regarding claim 5, the combination of Hasejima, Kochi and Hiramatsu disclose all elements of claim 4 above.
However, Hasejima does not explicitly disclose a system wherein in a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region.
Hiramatsu teaches a system wherein in a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region (paragraph 59, the sensitivity of the obstacle sensor 41 is adjusted by the sensitivity adjustment means 30b so that the sensitivity is high in the set work area and low out of the set work area (e.g. first range E2), see at least FIG. 2 and FIG. 4).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima wherein information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened at the time of low speed traveling.
Regarding claim 6, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit.
wherein the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit (paragraph 60, the detection range K is a fan-like shape whose radial distance (detection distance) is L and whose lateral angle is a. A detection width D in a lateral direction from a lateral center of the vehicle body is found from D=L sin(a/2). At the time of traveling in a center of the field H, the detection distance L is a maximum length Ll and the lateral detection width D is a maximum lateral detection width Dl. The detection distance L is reduced gradually (L2) toward an edge of the field H, and any obstacle out of the set work area is not detected. Namely, the obstacle sensor 41 is adjusted by the sensitivity adjustment means 30b so that the sensitivity is reduced toward the edge of the field (i.e. accuracy of the position is changed), see also at least FIG. 2).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima wherein measured coordinate position is changed according to a distance of the measured position from the target detection unit so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened at the time of low speed traveling.
Regarding claim 7, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
Hasejima further discloses a system comprising a display device configured to display the attribute information about accuracy of the coordinate position of the target in the periphery of the work machine, together with the shape information (paragraph 38, parallax data can be two-dimensionally arranged in such a manner that the data matches the right image 340. That is, it is possible to associate positions of i and j on the screen, which positions are indicated by the parallax data, with i and j in the right image 340 easily, see at least FIG. 5).
Regarding claim 8, the combination of Hasejima and Kochi disclose discloses all elements of claim 2 above.
Hasejima further discloses a system wherein the shape information is divided into a plurality of cells, and each cell includes coordinate position of the target in the periphery of the work machine information of the target and the attribute information about accuracy of the position (paragraph 40, parallax image stored in the parallax image memory 217 includes parallax data 410 in each pixel. When it is assumed that a parallax image ordinate is v, a frequency value of the parallax data 410 of each v coordinate sequence is calculated (i.e. plurality of cells). A parallax equal to or larger than a threshold (hereinafter, referred to as representative point of parallax) is plotted in a two-dimensional coordinate space 411 with the parallax image ordinate v as a vertical axis and a value of the parallax as a horizontal axis. The processing is performed in a whole range of the parallax image stored in the parallax image memory 217, the two-dimensional coordinate space 411 is generated, see also at least FIG. 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasejima and Kochi, in view of YAMAGUCHI et al., US 20020024517, herein further known as Yamaguchi.
Regarding claim 9, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
wherein the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target.
Yamaguchi teaches a system wherein the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target (paragraph 149, whereas the input pixel coordinates (i21, j21), (i22, j22), and (i23, j23) are real number data found by computation from the voxel coordinates, in contrast thereto, the pixel coordinates (that is, the memory addresses) of images stored in the multi-eyes stereo data memory unit 115 are integers. Thereupon, the multi-eyes stereo data memory unit 115 may discard the portions of the input pixel coordinates (i21, j21), (i22, j22), and (i23, j23) (i.e. position information of a cell not including the position information of the target), select a plurality of integer pixel coordinates in the vicinities of the input pixel coordinates (i21, j21), (i22, j22), and (i23, j23) (i.e. using at least two of the cells including the position information of the target), read out and interpolate stereo data for that plurality of integer pixel coordinates, and output the results of those interpolations as stereo data for the input pixel coordinates).
Therefore, from the teaching of Yamaguchi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to obtain position information of the target wherein cells not including the position information utilize at least two cells including the position information to produce three-dimensional model data that completely represents the three-dimensional shape of the object.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasejima and Kochi in view of HASBERG et al., US 20150353083, herein further known as Hasberg.
Regarding claim 10, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased
 Hasberg teaches a system wherein the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased (paragraph 13, the dimensions of the cells increase with the distance from the motor vehicle in the direction of movement thereof. Therefore, the closer a cell is to the motor vehicle in the direction of movement thereof, the smaller are the dimensions of the cell. Thus, the near field of the motor vehicle, can be described at a high resolution, while an area located further away can be represented at a lower resolution in the obstacle map).
Therefore, from the teaching of Hasberg, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to increase sizes of cells as distance to position of target increases to determine how the motor vehicle is to be controlled based upon which cells will be occupied at a future point in time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.C.B./Examiner, Art Unit 3669       


/JESS WHITTINGTON/Examiner, Art Unit 3669